762 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RONALD TAYLOR, PLAINTIFF-APPELLANT,v.PERRY JOHNSON, JOSEPH WEINBERG, DEFENDANTS-APPELLEES.
NO. 84-1800
United States Court of Appeals, Sixth Circuit.
4/3/85
ORDER

1
BEFORE:  MARTIN and KRUPANSKY, Circuit Judges; and HOLSCHUH, District Judge.*


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff appeals from the district court's order dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  In his complaint, plaintiff alleges that the Michigan prison officials have refused to allow him to purchase an electric typewriter.  He further alleges that defendants' actions are in violation of his constitutional rights.  Upon review of the petition, the district court sua sponte dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d) holding that the loss of an opportunity to purchase a typewriter does not amount to a constitutional violation.  Twyman v. Crisp, 584 F.2d 352 (10th Cir. 1978).  The district court further held that even construing the complaint liberally, there were no factual averments to support the conclusory allegations of discrimination.  Haines v. Kerner, 404 U.S. 519 (1972); Hurney v. Carver, 602 F.2d 993, 995 (1st Cir. 1979).


4
Upon consideration of the record, this Court agrees with the conclusions of the district court.


5
Accordingly, it is ORDERED that the district court's order is affirmed for the reasons stated by Judge Ralph B. Guy, Jr. in his order of dismissal dated October 31, 1984.  Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable John D. Holschuh, U.S. District Judge for the Southern District of Ohio, sitting by designation